Citation Nr: 1637095	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbar myalgia with mild posture swayback, now claimed as lumbar degenerative disc disease.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical lordosis, claimed as neck pain.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for degenerative joint disease, residuals of a right knee injury.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for lumbar degenerative disc disease.

8.  Entitlement to service connection for a neck disability.

9.  Entitlement to service connection for a right shoulder disability, to include as secondary to neck disability.

10.  Entitlement to service connection for PTSD.

11.  Entitlement to service connection for degenerative joint disease, residuals of a right knee injury, to include as secondary to a lumbar spine disability.

12.  Entitlement to service connection for a left knee disability, to include as secondary to lumbar spine disability.

13.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to December 1979 and August 1984 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over this case was subsequently transferred to the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In June 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge from the RO in Montgomery, Alabama; a transcript of that hearing is of record.  

The Board notes that the Veteran was initially represented by the Georgia Department of Veterans Service, but he no longer lives in the state of Georgia.  At the June 2016 Board hearing, the Veteran indicated that although he had not had an opportunity to get new representation, he wished to proceed with the hearing without a representative.  As the Veteran has not, however, revoked the power of attorney executed in favor of the  Georgia Department of Veterans Service, that organization is listed on the title page as the Veteran's representative.

The Board further notes that the Veteran's original substantive appeal (VA Form 9) is missing from the record.  A memorandum dated March 2, 2016, indicates that the RO was unable to locate the VA Form 9 and sent a letter to the Veteran requesting a copy of the VA Form 9.  Unfortunately, no response was received.  Nonetheless, the Veterans Appeals Control Locator System lists the receipt of the VA Form 9 as May 18, 2011, which was within 60 days of the mailing of the Statement of the Case (SOC) in March 2011.  Therefore, although a VA Form 9 stamped as received on that date is not found in the claims file, the Board concludes that one was received by VA, and that the appeal is properly before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a June 2007 written statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Moreover, there is no rating claim on appeal with which the issue of entitlement to a TDIU can be attached.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  38 C.F.R. §§ 19.9(b), 3.155 (2015).

The issues of entitlement to service connection for lumbar degenerative disc disease, a neck disability, a right shoulder disability, PTSD, residuals of a right knee injury, a left knee disability, and entitlement to a temporary total evaluation because of hospital treatment are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 1988 rating decision, the RO denied the Veteran's claim for entitlement to service connection for lumbar myalgia with mild posture swayback.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the June 1988 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for lumbar myalgia with mild posture swayback and raises a reasonable possibility of substantiating the claim.

3.  In a March 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for cervical lordosis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the March 2003 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for cervical lordosis, and raises a reasonable possibility of substantiating the claim.

5.  In an August 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right shoulder disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the August 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right shoulder disability, and raises a reasonable possibility of substantiating the claim.

7.  In an August 2004 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

8.  Evidence received since the August 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.

9.  In an August 2004 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for degenerative joint disease, residuals of a right knee injury.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

10.  Evidence received since the August 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for degenerative joint disease, residuals of a right knee injury, and raises a reasonable possibility of substantiating the claim.

11.  In an August 2004 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a left knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

12.  Evidence received since the August 2004 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1988 decision that denied the claim for entitlement to service connection for lumbar myalgia with mild posture swayback is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the June 1988 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for lumbar myalgia with mild posture swayback have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The March 2003 decision that denied the claim for entitlement to service connection for cervical lordosis is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the March 2003 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for cervical lordosis have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The August 2004 decision that denied the claim for entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

6.  Evidence received since the August 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a right shoulder disability have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.  The August 2004 decision that denied the application to reopen the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

8.  Evidence received since the August 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for PTSD have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

9.  The August 2004 decision that denied the application to reopen the claim for entitlement to service connection for degenerative joint disease, residuals of a right knee injury, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

10.  Evidence received since the August 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for degenerative joint disease, residuals of a right knee injury, have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

11.  The August 2004 decision that denied the application to reopen the claim for entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

12.  Evidence received since the August 2004 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a left knee disability have therefore been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In June 1988, the RO denied the Veteran's claim for entitlement to service connection for lumbar myalgia with mild positive swayback.  The Veteran was notified of this denial in a July 1988 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The basis for the prior denial was that there was no evidence of a current back condition.  The evidence received since the June 1988 denial includes VA treatment records, demonstrating a current diagnosis of lumbar degenerative disc disease.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for lumbar myalgia is warranted.

In March 2003, the RO denied the Veteran's claim for entitlement to service connection for cervical lordosis, claimed as neck pain.  The Veteran was notified of this denial in an April 2003 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The basis for the prior denial was that there was no evidence of cervical lordosis in service or relating such condition to his military service.  The evidence received since the March 2003 denial includes Veteran's statements (to include reports by the Veteran in VA treatment records), in which he elaborated that in service, while shoveling water out from a ship, a bucket of water hit his right shoulder, and that he has had right shoulder pain ever since.  Such evidence also includes the Veteran's Board hearing testimony, in which he testified that the neck symptoms he experienced in service continued from that time until the present.  These statements and testimony are competent and presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As these statements and testimony relate to the bases for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for cervical lordosis is warranted.

In August 2004, the RO denied the Veteran's claim for entitlement to service connection for a right shoulder condition (originally claimed as nerve damage) and applications to reopen the claims for entitlement to service connection for PTSD, a left knee condition, and right knee degenerative joint disease.  The Veteran was notified of these denials in a September 2004 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, these denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

As to the claim relating to the right shoulder disorder, the RO's August 2004 denial was based on the fact that there was no evidence of a current diagnosis of the claimed condition.  The evidence received since the August 2004 denial includes VA treatment notes, demonstrating a current diagnosis of right upper extremity radiculopathy associated with degenerative changes of the cervical spine.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for a right shoulder disorder is warranted.

As to the claim relating to PTSD, the RO's August 2004 denial was based on the fact that there was no evidence of a current diagnosis of PTSD.  The evidence received since the August 2004 denial includes medical treatment notes, demonstrating a current diagnosis of PTSD.  As this new evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for PTSD is warranted.

As to the claim relating to right knee degenerative joint disease, the RO's August 2004 denial was based on the fact that there was no evidence that the Veteran's disability was the result of military service.  The evidence received since the August 2004 denial includes the Veteran's Board hearing testimony, in which he testified that the knee symptoms he experienced in service continued from that time until the present.  The testimony is competent and presumed credible for purposes of reopening. Justus, supra.  As this testimony relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for right knee degenerative joint disease is warranted.

As to the claim relating to a left knee disability, the RO's August 2004 denial was based in part, on the fact that there was no evidence of treatment for and diagnosis of a left knee injury in service as well as of current treatment for and complaints of a chronic left knee disability.  The evidence received since the August 2004 denial includes VA treatment records, in which the Veteran complains of ongoing chronic left knee pain.  As this new evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for a left knee disability is warranted.



ORDER

The application to reopen a claim for entitlement to service connection for lumbar myalgia with mild posture swayback is granted.

The application to reopen a claim for entitlement to service connection for cervical lordosis is granted.

The application to reopen a claim for entitlement to service connection for a right shoulder disability is granted.

The application to reopen a claim for entitlement to service connection for PTSD is granted.

The application to reopen a claim for entitlement to service connection for degenerative joint disease, residuals of a right knee injury, is granted.

The application to reopen a claim for entitlement to service connection for a left knee disability is granted.

REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability, the record indicates that the disability or symptoms may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

As to the claim for service connection for lumbar degenerative disc disease, an April 2007 VA treatment note (History and Physical Examination) contains a diagnosis of lumbar degenerative disc disease.  Moreover, service treatment records show that in August 1975, the Veteran complained of back pain, denying trauma to the back but stating that he was unable to get out of bed due to the pain, and that he was assessed with having a back strain.  They also show that in April 1979, the Veteran was treated for low back pain after falling down stairs and landing on his lower back, and that he was again assessed as having a back strain.  In addition, they show that the Veteran complained of back pain in March 1987, and that he was found to have lower back muscle spasms.  In an April 1987 report of medical history, the Veteran endorsed having or having had recurrent back pain.  Furthermore, the Veteran has testified that he has suffered from back symptomatology in and since service.  See June 2016 Board Hearing Transcript, p. 8.

Consequently, the foregoing evidence indicates that the Veteran has current lumbar disability that may be associated with service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for lumbar degenerative disc disease must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any lumbar disability.  The Board notes that while the Veteran was afforded a VA general examination in connection with his claim for lumbar myalgia in May 1988, no medical opinion as to the etiology of the Veteran's lumbar condition was obtained.  

As to the claim for service connection for a neck condition, an April 2007 VA radiology report and a January 2008 VA treatment note (History and Physical Examination) contain a diagnosis of cervical degenerative disc disease.  In addition, service treatment records demonstrate that in December 1978, the Veteran complained of pain (to turn) and stiffness in his neck after playing basketball, and was assessed with having acute muscle spasms of the cervical region.  Moreover, the Veteran has reported that he injured his neck in service when a bucket of water hit his neck, while shoveling water out from a ship, and that he has had neck pain ever since.  See July 2007 VA Physical Medicine Rehab Note.  Furthermore, the Veteran has testified that he has suffered from neck symptomatology in and since service.  See June 2016 Board Hearing Transcript, p. 8.

Therefore, the foregoing evidence indicates that the Veteran has current cervical spine disability that may be associated with service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for a neck condition must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any cervical disability.

As to the claim for service connection for a right shoulder disability, a February 2008 VA discharge note contains a diagnosis of right upper extremity radiculopathy in connection with complaints of right shoulder pain (associated with cervical degenerative disc disease).  Also, the Veteran has reported that he injured his right shoulder in service when a bucket of water hit his neck, while shoveling water out from a ship, and that he has had shoulder pain ever since.  See January 2008 VA History and Physical Examination Note; September 2007 Statement in Support of Claim (VA Form 21-4138); see also June 2016 Board Hearing Transcript, p. 8.  Moreover, the Veteran has indicated that such right shoulder disability is secondary to his neck disability, which he relates to service.  See September 2007 VA Form 21-4138.

Thus, the foregoing evidence indicates that the Veteran has current right shoulder disability that may be associated with service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Therefore, the Board finds that the claim of service connection for a right shoulder disability must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any right shoulder disability.

As to the claim for service connection for PTSD, an August 2012 VA psychiatry treatment note contains a diagnosis of PTSD pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria.  In addition, the Veteran has contended that various non-combat traumatic incidents in service have resulted in his current PTSD.  In particular, one such incident involved witnessing fellow servicemen being killed by an elevator door when it was hit by a wave and knocked off its hinges.  See February 2008 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781); June 2010 VA Form 21-0781.  The Veteran reported that such incident occurred at a time when the ship had encountered rough waters, requiring ditching water for days.  See April 2016 VA Form 21-0781.  Another incident involved the Veteran working shipside to handle the dead bodies of servicemen killed in action.  See February 2008 VA Form 21-0781.  As a result of this particular event, the Veteran described experiencing night sweats, anxiety, depression and withdrawals to the point of ruining his marriage.  See id.  Other incidents involved the following: smuggling planes at night to Israel, witnessing the Athens riots and being shot at by military police; and having to deal with military race relations.  See id.  The Veteran has also generally reported that other tragedies occurred during his time on the USS Franklin D. Roosevelt, such as fires and suicides.  See id.  

The Board notes that a September 2010 report from the Defense Personnel Records Information Retrieval System (DPRIS) found that neither the history documents (to include command history) nor the deck logs of the USS Franklin D. Roosevelt document the elevator incident described by the Veteran.  However, service treatment records reveal that in August 1986, the Veteran underwent a mental health evaluation for occupational and marital difficulties.  During that evaluation, the Veteran endorsed having depressed mood, anxiety, irritability, and trouble concentrating.  Moreover, in a July 2016 letter, a VA psychiatrist opined that it was at least as likely as not that the Veteran's PTSD symptoms result from his military related trauma experiences.  VA treatment notes in August 2012, diagnosing the Veteran with PTSD, noted that the Veteran's PTSD was related to non-combat military trauma. 

Consequently, the foregoing evidence indicates that the Veteran has current PTSD that may be associated with in-service stressors.  While the RO has attempted to verify some of the stressors, others have more recently come to light or been elaborated upon.  Consequently, a remand of the claim of service connection for PTSD is warranted for a VA examination to determine the nature and etiology of his PTSD or another psychiatric disorder.

As to the claim for a right knee disability, a January 2016 VA primary care treatment note contains a diagnosis of knee osteoarthritis in connection with complaints of right knee pain.  Additionally, service treatment records demonstrate that in August 1977, the Veteran complained of a right knee problem, more specifically, pain when immobilized for long periods of time.  Also, in March 1978, the Veteran complained of trauma and discomfort of the right knee and was assessed with a strain/laxity.  Moreover, the Veteran has testified that he has suffered from knee symptomatology in and since service.  See June 2016 Board Hearing Transcript, p. 8; see also VA March 2016 VA Physical Therapy Note.  Furthermore, the Veteran has also indicated that his right knee condition may be secondary to his lumbar spine disability, which he relates to service.  In this regard, in a November 2012 VA physical medicine rehab treatment note, the Veteran reported that he suffered from "throbbing/ aching" pain that radiates down the posterior right leg to the knee, related to his lower back pain that began in service.  

Therefore, the foregoing evidence indicates that the Veteran has current right knee disability that may be associated with service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that the claim of service connection for residuals of a right knee injury must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any right knee disability.  The Board notes that while the Veteran was afforded a VA general examination in connection with his claim for right knee degenerative joint disease in May 1988, no medical opinion as to the etiology of the Veteran's right knee condition was obtained.

As to the claim for service connection a left knee disability, service treatment records show that in May 1978, the Veteran complained of left knee pain in connection with playing basketball, and that he was assessed with a mild sprain.  In addition, VA treatment records demonstrate that the Veteran has complained of ongoing chronic left knee pain.  See e.g., November 2008 VA Primary Care Nursing Note, February 2009 VA History and Physical Examination, October 2012 VA Pain Medicine Initial Evaluation Note, December 2012 VA Primary Care Note, March 2016 VA Physical Therapy Consult Note, and June 2016 VA Primary Care Note.  Although at times, the Veteran's knee pain has been associated with his non service-connected lupus, the Veteran has asserted that he has a separate current left knee condition related to service, and that such symptomatology had its onset in service and has continued since service.  See June 2016 Board Hearing Transcript, p. 8.  Moreover, the Board notes that VA treatment notes and a fully favorable decision for disability benefits from the Social Security Administration (SSA) indicate a current diagnosis of knee osteoarthritis, but do not clearly specify which knee such diagnosis is for, despite the Veteran's complaints regarding both.  

While it is not clear that the evidence of record establishes a diagnosis of a current left knee disability, the evidence, at a minimum, reflects persistent or recurrent symptoms of disability, and this all that is required to meet the first element of the statute.  38 U.S.C.A. §  5103A(d)(2)(A) ("or persistent of recurrent symptoms of disability").  As the evidence reflects that these symptoms may be associated with service, the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  Therefore, the Board finds that the claim of service connection for a left knee condition must be remanded for the Veteran to be scheduled for a VA medical examination, to determine whether he has a current left knee disability or suffers from residual symptoms related to left knee injury and/or treatment in service.

As to the claim for a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected condition under 38 C.F.R. § 4.29, the Board finds that it is inextricably intertwined with the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Should the above conditions be found service connected, this would impact the claim for a temporary total evaluation.  Thus, deferring a decision on this claim until all of the service connection claims are decided is warranted in this case.

As the matter is being remanded, outstanding records should be obtained.  In this regard, evidence associated with the claims file includes an October 2006 letter from SSA notifying the Veteran of a fully favorable decision for SSA disability benefits for cervical disc disease, knee osteoarthritis, lupus, and degenerative disc disease, right shoulder.  While the claims file includes other SSA administrative documents and an April 2007 medical record, apparently submitted by the Veteran, complete SSA records do not appear in the file.  As these SSA records are potentially relevant to the claims on appeal, the AOJ should obtain them on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

In addition, the record currently contains VA treatment records dated until August 2016.  To ensure that the record is complete, records dated since August 2016, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to any claim filed by the Veteran for SSA disability benefits, including a copy of any decision and copies of the medical records relied upon concerning the claim(s).  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Obtain outstanding VA treatment records, to include records dated since August 2016, if any.

3.  Complete all appropriate development with regard to verifying any of the Veteran's claimed in-service stressors as to which verification has not yet been fully performed, to the extent deemed warranted by the evidence of record. 

4.  Then, schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner.

The examiner must conduct a complete psychological examination with any indicated testing and should identify each psychiatric disorder with which the Veteran is diagnosed.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

For any other psychiatric disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disorder had its onset in or is otherwise related to service.

A complete rationale should accompany any opinion provided.

5.  Schedule the Veteran for a VA examination as to the etiology of his lumbar spine disability, claimed as lumbar degenerative disc disease.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current lumbar disability.  Then, as to any such disability, to include degenerative disc disease, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

6.  Schedule the Veteran for a VA examination as to the etiology of his neck disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current neck disability.  Then, as to any such disability, to include degenerative disc disease, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

A complete rationale should accompany any opinion.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion

7.  Schedule the Veteran for a VA examination as to the etiology of his right shoulder disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current right shoulder disability.  Then, as to any such disability, to include radiculopathy, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

The examiner should also express an opinion as to whether the disability is either (a) caused or (b) aggravated by the Veteran's lumbar spine disability. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion

8.  Schedule the Veteran for a VA examination as to the etiology of his knee disability(ies).  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current knee disability.  Then, as to any such disability, to include degenerative joint disease, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

The examiner should also express an opinion as to whether the disability is either (a) caused or (b) aggravated by the Veteran's lumbar spine disability. 

A complete rationale should accompany any opinion.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

9.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


